
	

113 HR 1081 IH: Military Tribunals for Terrorists Act of 2013
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1081
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Buchanan (for
			 himself, Mr. Duncan of Tennessee,
			 Mr. McKinley,
			 Mr. Rooney,
			 Mr. Latta, and
			 Mr. Bachus) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require that all foreign terrorists with links to
		  terrorist networks who attack the United States or its Government be considered
		  enemy combatants to be tried by military tribunals instead of civilian
		  courts.
	
	
		1.Short titleThis Act may be cited as the
			 Military Tribunals for Terrorists Act
			 of 2013.
		2.Trial of foreign
			 terroristsAfter the date of
			 the enactment of this Act, any foreign national, who—
			(1)engages or has
			 engaged in conduct constituting an offense relating to a terrorist attack
			 against persons or property in the United States or against any United States
			 Government property or personnel outside the United States; and
			(2)is subject to
			 trial for that offense by a military commission under chapter 47A of title 10,
			 United States Code;
			shall be tried
			 for that offense only by a military commission under that chapter.
